Dismissal and Opinion Filed July 1, 2013




                                              S
                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                          No. 05-12-01327-CV

                                  SUSAN SCHELL, Appellant
                                           V.
                               RET INVESTMENTS, INC., Appellee

                          On Appeal from the County Court at Law No. 5
                                      Dallas County, Texas
                              Trial Court Cause No. CC-12-05476-E

                                 MEMORANDUM OPINION
                    Before Chief Justice Wright, Justices Lang-Miers and Lewis
                                 Opinion by Chief Justice Wright
          The filing fee in this case is past due. By postcard dated September 27, 2012, we notified

appellant the $175 filing fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the appeal. Also by

postcard dated September 27, 2012 we notified appellant the docketing statement had not been filed in

this case. We directed appellant to file the docketing statement within ten days. We cautioned appellant

that failure to do so might result in dismissal of her appeal. To date, appellant has not paid the filing fee,

filed the docketing statement, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
121327F.P05                                           CHIEF JUSTICE




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

SUSAN SCHELL, Appellant                           On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-12-01327-CV        V.                      Trial Court Cause No. CC-12-05476-E.
                                                  Opinion delivered by Chief Justice Wright.
RET INVESTMENTS, INC., Appellee                   Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee RET INVESTMENTS, INC. recover its costs of this
appeal from appellant SUSAN SCHELL.


Judgment entered July 1, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–